Citation Nr: 1424114	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim.  

A claim for a total rating is inferred in a claim for increase where the Veteran claims his disability affects his employability or such a claim is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record suggests that this 66-year-old Veteran is unemployed, the VA examiners have consistently indicated that his service-connected low back disability does not impact his ability to work and he has exhibited full range of motion of the lumbar spine.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.

This case was previously remanded by the Board in January 2014 in order to provide the Veteran with a VA spine examination.  Such an examination was obtained in March 2014.  Thus, there has been substantial compliance with the January 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's lumbosacral strain is manifested by flexion to 90 degrees, and a combined range of motion to 290 degrees, without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis and there were no incapacitating episodes involving bed rest prescribed by a physician.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence issued in December 2006 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA treatment records.  The Veteran also underwent VA examinations in March 2006, January 2007, and March 2014.

The report of the most recent VA examination in March 2014 included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

The Veteran seeks a higher rating for his service-connected lumbosacral strain, which has been rated as 10 percent disabling.  A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Also with any form of arthritis, painful motion is factor to be considered. 38 C.F.R. § 4.59. 

Low back strain is rated under Diagnostic Code 5237 (lumbosacral or cervical strain) and the General Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Formula, in evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Formula, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

Also any objective neurological abnormality may be separately rated under the appropriate Diagnostic Code.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees. 38 C.F.R. § 4.71a, Plate V. 

As the medical evidence demonstrates findings that the Veteran has mild degenerative disc disease with some disc space narrowing, the Veteran may also be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes if it results in a rating higher than under the General Formula.  Under the formula, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. The criteria for the rating of 40 percent are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. The criteria for a rating of 60 percent are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

The Veteran filed his current claim for an increased rating for lumbosacral strain in August 2006.  At all relevant times during the course of this appeal, the Veteran's back disability has been rated as 10 percent disabling under Diagnostic Code 5237, lumbosacral or cervical strain.

The Veteran underwent a VA spine examination in March 2006, at which time he was diagnosed as having degenerative disc disease of the lumbar spine without any
neurological deficits or major functional impairments.  Subjectively, the Veteran described intermittent, dull, aching pain in the low back lasting anywhere
from two to three hours.  He additionally indicated experiencing flare-ups that occurred once weekly and which lasted anywhere from four to six hours.  The Veteran indicated that he was unemployed, and that his lower back pain interfered with his recreational activities and ability to obtain a job.

Upon objective examination, range of motion testing of the lumbar spine revealed forward flexion to 90 degrees as well as extension to 30 degrees, with no pain upon motion.  Repetitive range of motion testing did not produce any additional pain, fatigue, weakness, lack of endurance, or major functional impairment.  Neurological, sensory, and motor examinations were also intact.  X-rays revealed mild degenerative disc disease at L5-S1 with some disc space narrowing.  

The Veteran was next provided with a VA spine examination in January 2007, at which time he was diagnosed as having lumbar strain with sacroiliac symptoms.  Subjectively, the Veteran described dull, constant, aching pain, weakness, and
stiffness in his low back without radiation.  He has no bladder complaints and no complaints of erectile dysfunction.  He additionally reported flare-ups of low back pain occurring approximately 10 times per month.  

Objective examination revealed no paraspinal muscular spasms.  Range of motion testing showed forward flexion to 90 degrees and extension to 30 degrees.  There was no additional limitation of range of motion or joint function due to pain, fatigue, weakness or lack of endurance with repetitive use, although there was some mild pain with repetitive use.  However, there was no weakness, fatigability, or lack of coordination upon repetitive use.  In addition, there was no functional impairment of daily occupational activities due to his lumbosacral disorder.  His sensory and reflex examinations were intact, and motor examination revealed good
strength in the bilateral lower and upper extremities against gravity and against resistance.  X-rays of the thoracolumbar spine revealed normal lumbar lordosis and minimal osteophyte spurring at L3-4.

The Veteran was provided with his most recent VA spine examination in March 2014, at which time he was diagnosed as having mild, stable degenerative disc disease of the thoracolumbar spine.  Subjectively, the Veteran described chronic, intermittent low back pain, although he denied low back pain radiating to any of the lower extremities, any tingling and numbness or weakness and paresis of the lower extremities, and any sphincter disturbances.  The Veteran also denied that there were any flare-ups that impacted the function of the thoracolumbar spine.

Upon objective examination, range of motion testing revealed forward flexion of the thoracolumbar spine to 90 degrees or greater, with no objective evidence of painful motion, and extension to 30 degrees or greater, also with no objective evidence of painful motion.  Following repetitive motion testing, the Veteran still exhibited forward flexion to 90 degrees or greater and extension to 30 degrees or greater, with no additional limitation in range of motion or any functional loss and/or functional impairment of the thoracolumbar spine following repetitive-use testing.  Moreover, the Veteran did not exhibit any muscle spasm or abnormal spinal contour.  Motor, sensory, and reflex testing were all within normal limits.  Moreover, the Veteran did not exhibit radicular pain or any other signs or symptoms due to radiculopathy, nor did he exhibit IVDS of the thoracolumbar spine.  Finally, the examiner opined that the Veteran's thoracolumbar spine condition did not impact his ability to work.  

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating includes his statements as to the severity of his service-connected disability.  The Board has considered his lay statements as to his low back disability. 

In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis or opinion. 

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the VA examiners who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with these evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective testimony of increased symptomatology. 

After a review of the record, the Board finds that an evaluation in excess of 10 percent for the Veteran's low back disability is not warranted at any time during the relevant rating period.  Multiple VA examinations did not demonstrate forward flexion to be limited to 60 degrees or less or the combined range of motion to be limited to 120 degrees or less.  There was no abnormal gait or spinal contour due to muscle spasms. There was no evidence of ankylosis.  Stated another way, on the basis of the schedular criteria, the disability would not warrant the next higher rating of 20 percent, nor do the findings more nearly approximate a disability picture warranting a 20 percent rating.  In addition, a review of the record shows that there is no evidence of incapacitating episodes wherein bed rest was prescribed by a physician and treatment by a physician for any duration.  There was no X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Finally, there are no objective neurological abnormalities to warrant separate ratings.  

In addition, there was no evidence of functional loss due to pain supported by adequate pathology and evidenced by weakened movement, excess fatigability, swelling, or pain on movement.  See 38 C.F.R. §§ 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

For the reasons explained above, the preponderance of the evidence is against a rating greater than 10 percent for the service connected low back strain disability and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, the Rating Schedule contemplates then the veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's degenerative disc disease of the lumbosacral spine is evaluated by the General Rating Formula, which accounts for the Veteran's decreased mobility and any additional limitation of motion due to pain.  He does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.71a, General Rating Formula.  When comparing his disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the current rating already assigned.  Ratings in excess of those currently assigned are provided for certain manifestations of the spine, but the evidence demonstrated that those manifestations were not present for any distinct period during the rating period.  The criteria for the current rating reasonably describe the Veteran's back disability level and symptomatology.

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's lumbosacral strain.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5237.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

This issue has been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected back disability, there is no evidence of record that would warrant rating in excess of those currently assigned for the Veteran's service-connected back disability during the period on appeal.  See Hart, 21 Vet. App. at 509.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an increased disability rating for the Veteran's service-connected low back disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for lumbosacral strain is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


